Dismiss and Opinion Filed August 14, 2013.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00498-CR

                       ONOFRE ORTIZ-SANTIAGO, APPELLANT

                                               V.

                            THE STATE OF TEXAS, APPELLEE

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-52626-M

                              MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Evans

       Appellant has filed a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
130498F.U05